                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

FREDDIE JONES, Co-Executor of Estate
of Fred Brown, Deceased, et al.                                                       PLAINTIFFS

V.                                                                    NO. 4:18-CV-37-DMB-JMV

MERITOR, INC., et al.                                                               DEFENDANTS


                                              ORDER

       On November 5, 2019, Textron, Inc., filed a joint motion to dismiss “with prejudice all of

Plaintiff’s claims that have been asserted in this action, or that could have been asserted in this

action, against [Textron] only.” Doc. #92. The motion was purportedly joined by then-plaintiff

Fred Brown. Id. at 2. On November 8, 2019, Brown’s former counsel filed a motion representing

that Brown died on May 9, 2019, and seeking to substitute as plaintiffs Freddie Jones and Valerie

Bradford, the co-executors of Brown’s estate. Doc. #97. The motion represents that following

substitution, “counsel for the substituted plaintiffs and counsel for the defendants will file a valid

and binding Stipulation of Dismissal.” Id. at 2. The motion to substitute was granted by United

States Magistrate Judge Jane M. Virden on November 25, 2019. Doc. #100.

       Because Brown was deceased at the time the motion was filed, he lacked capacity to join

the motion. See Rowland v. GGNSC Ripley, LLC, No. 3:13-cv-11, 2015 WL 5197565, at *2–3

(N.D. Miss. Sep. 4, 2015). However, after substitution, the parties filed a stipulation dismissing

all claims with prejudice. Doc. #101. Accordingly, the motion to dismiss [92] is DENIED as

moot. This case is CLOSED.

        SO ORDERED, this 27th day of November, 2019.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE
